Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is indefinite for failing to particularly point out and distinctly claim the invention.  The claim recites exhaust limitations concerning changing one property of the exhaust so as not to be the same as a second one.  However, the claim does also recite there can be only 1 exhaust port.  It is not clear as to the meets and bounds of the claims as to the nature of the exhaust compared to another if there is only one.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masatoshi et al ( Jp 2001-2492) in view of  Kotooka (2007/0240629) and Takano et al (5,373,805)
The Masatoshi et al reference teaches a method and apparatus for producing monocrystalline silicon, note entire reference.  This is done by creating a melt and then by submerging a seed crystal in a
Feedstock melt and pulling the seed crystal to grow a monocrystal, wherein an inert gas is made to flow along a melt surface in a gap between the undersurface of a thermal shield and the melt surface, and a flow rate increasing portion that locally and greatly increases the flow rate of the inert gas is provided at one position on a circle around the central axis of the monocrystal to form a deviation in the flow rate of the inert gas flowing along the melt surface and to control convection in the melt  see abstract and figures esp. fig. 4(b), (c)). The Masatoshi et al reference teaches a heat shield is asymmetric to the place of growth and magnetic field, note figures.  The sole difference between the instant claim and the prior art is the horizontal magnetic field.  However, the Kotooka reference teaches a silicon seed pull with a horizontal magnetic field used on the silicon melt during pulling.  The magnet not being used until the silicon has melted, note  para 0056-0057.  Further, The Takano et al reference teaches a eat shield with notches at the bottom between the melt and the remainder of the heat shield note, figure 2 no 10b. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Masatoshi et al reference by the teachings of the  Kotooka and Takano et al references to employ a horizontal magnetic field in order to control the temperature of the silicon melt and to notch the bottom of the heat shield in order to affect the inert gas flow.
	With regards to claim 4, the combined references are relied on for the reasons as stated, supra, and differ from the instant claim in the change in the exhaust ports.  However, in the absence of .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masatoshi et al ( Jp 2001-2492) in view of  Kotooka (2007/0240629) and Takano et al (5,373,805)
	The Masatoshi et al, Kotooka and Takano et al references are relied on for the same reasons as stated, supra, and differ from the instant claim in the angle of the cut.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art to determine through routine experimentation the optimum, operable design of the cut in the combined references in order to ensure a smooth flow of the inert gas over the crystal and the melt.

			Response to Applicants’ Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 3 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK

/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714